DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 28 is objected to because of the following informalities: The claim 28 cannot depend on claim 28.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 28 recite “if” which is indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 12-14, 23, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al., (Pub. No.: US 2022/0183053 A1).

Regarding Claim 1,	 LI discloses a method for wireless communications by a transmitter user equipment (UE), comprising: (LI, Fig. 13, paragraph [0217], the system 1300 includes user equipment (UE) 1301a and UE 1301b collectively referred to as UEs 1301 or UE 1301)
receiving, from a network entity, a downlink control information (DCI) allocating resources in an unlicensed frequency band for multiple physical sidelink shared channel (PSSCH) transmissions across multiple transmission time intervals (TTIs); (LI, LI discloses TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling, Abstract, unlicensed spectrum which is unlicensed frequency.  Various passages disclose unlicensed spectrum (frequency), paragraphs [0003], [0013], [0023], Fig. 23, paragraphs [0059], [0063]-[0064], [0069], [0074]-[0075], [0228]-[0230] and [0233] disclose unlicensed spectrum (frequency), LI discloses PSSCH through paragraphs [0220] and [0800])
performing a listen-before-talk (LBT) channel access procedure in the TTIs; and (LI, LI discloses listen-before-talk LBT, [0075] success of LBT procedure, [0074]-[0075], [0231] LBT procedure, paragraph [0230] LBT mechanism, and TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling)
 	transmitting, to at least one receiver UE (LI, Fig. 13, paragraph [0217], UEs 1301 or UE 1301), one or more PSSCHs in one or more of the TTIs being indicated as passing the LBT channel access procedure based on the performance. (Li, Li discloses listen-before-talk LBT, [0075] success of LBT procedure, [0074]-[0075], [0231] LBT procedure, paragraph [0230] LBT mechanism and TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling, LI discloses PSSCH through paragraphs [0220] and [0800])

Regarding Claim 2,	 LI discloses the method of claim 1, wherein the multiple TTIs comprise continuous slots.  (LI, LI discloses TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling, Fig. 1, paragraph [0107] UE passes LBT 102 in a slot, UE can transmit continuously in slots 1-4. Continuously in slots 1-4 which are continuous slots)

Regarding Claim 12,	 LI discloses the method of claim 11, wherein: 
if one of the TTIs fails the LBT channel access procedure based on the performance, the UE sends a negative acknowledgment (NAK) for the corresponding HARQ bit being mapped to the HARQ codebook.  (LI, LI discloses listen-before-talk LBT, [0075] success of LBT procedure, and TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling, paragraph [0103]-[0104] disclose NACK which is negative acknowledgement, paragraph [0070] HARQ operation and HARQ feedback, paragraphs [0099]-[0104] HARQ-ACK bit, HARQ process, HARQ processes be mapped/configured)

Regarding Claim 13,	 LI discloses a method for wireless communications by a network entity, comprising: (LI, Fig. 13, paragraph [0222] network entity is being interpreted as BS/eNB or gNB or RAN node 1311)
transmitting, to a transmitter user equipment (UE), a downlink control information (DCI) allocating resources in an unlicensed frequency band for multiple physical sidelink shared channel (PSSCH) transmissions across multiple transmission time intervals (TTIs); and (LI, LI discloses TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling, Various passages disclose unlicensed spectrum (frequency), paragraphs [0003], [0013], [0023], Fig. 23, paragraphs [0059], [0063]-[0064], [0069], [0074]-[0075], [0228]-[0230] and [0233] disclose unlicensed spectrum (frequency), LI discloses PSSCH through paragraphs [0220] and [0800])
receiving, from the transmitter UE, hybrid automatic repeat request (HARQ) feedback for the one or more PSSCH transmissions. (LI, paragraphs [0099]-[0104] disclose HARQ feedback HARQ-ACK, the paragraphs disclose HARQ-ACK, HARQ-ACK bits, and HARQ processes.  The paragraphs [0220] and [0800] disclose PSSCH)
 
Regarding Claim 14,	 LI discloses the method of claim 13, wherein the multiple TTIs comprise continuous slots. (LI, LI discloses TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling, Fig. 1, paragraph [0107] UE passes LBT 102 in a slot, UE can transmit continuously in slots 1-4. Continuously in slots 1-4 is continuous slots)

Regarding Claim 23,	 LI discloses a transmitter user equipment (UE), comprising: (LI, Fig. 13, paragraph [0217], the system 1300 includes user equipment (UE) 1301a and UE 1301b collectively referred to as UEs 1301 or UE 1301)
a receiver configured to receive, from a network entity, a downlink control information (DCI) allocating resources in an unlicensed frequency band for multiple physical sidelink shared channel (PSSCH) transmissions across multiple transmission time intervals (TTIs); (LI, TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling, paragraphs [0200], and [0800] disclose PSSCH)
a processing system configured to perform a listen-before-talk (LBT) channel access procedure in the TTIs; and (LI, LI discloses listen-before-talk LBT, [0075] success of LBT procedure, and TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling)
a transmitter configured to transmit, to at least one receiver UE, one or more PSSCHs in one or more of the TTIs being indicated as passing the LBT channel access procedure based on the performance. (LI, LI discloses listen-before-talk LBT, [0075] success of LBT procedure, and TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling)
 
Regarding Claim 28,	 LI discloses the transmitter UE of claim 28, wherein: (LI, Fig. 13, paragraph [0217], the system 1300 includes user equipment (UE) 1301a and UE 1301b collectively referred to as UEs 1301 or UE 1301)
if one of the TTIs fails the LBT channel access procedure based on the performance, the UE sends a negative acknowledgment (NAK) for the corresponding HARQ bit being mapped to the HARQ codebook. (LI, LI discloses listen-before-talk LBT, [0075] success of LBT procedure, and TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling)
 
Regarding Claim 29,	 LI discloses a network entity, comprising: (LI, Fig. 13, paragraph [0222] network entity is being interpreted as BS/eNB or gNB or RAN node 1311)
a transmitter configured to transmit, to a transmitter user equipment (UE), a downlink control information (DCI) allocating resources in an unlicensed frequency band for multiple physical sidelink shared channel (PSSCH) transmissions across multiple transmission time intervals (TTIs); and (LI, TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling)
a receiver configured to receive, from the transmitter UE, hybrid automatic repeat request (HARQ) feedback for the one or more PSSCH transmissions.  (LI, paragraphs [0099]-[0104] disclose HARQ feedback, HARQ-ACK bits and HARQ processes, paragraphs [0220] and [0800] disclose PSSCH)

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 3, 5-11, 15, 17-22, 24-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al., (Pub. No.: US 2022/0183053 A1), in view of Guo et al., (Pub. No.: US 2020/0228247 A1).

Regarding Claim 3,	 Li discloses the method of claim 2, wherein the continuous slots are indicated by a time domain resource allocation (TDRA) table or a time resource assignment in the DCI. (Li, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Fig. 1, paragraph [0107] UE passes LBT 102 in a slot, UE can transmit continuously in slots 1-4. Continuously in slots 1-4 which are continuous slots)
	LI is not explicit about a sidelink control information (SCI) field.
	However, Guo discloses a sidelink control information (SCI) field. (Guo, Abstract, [0005]-[0007], [0132], [0134] and [0192] SCI fields, paragraphs [0198]-[0199] also disclose SCI format/SCI fields)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of LI before the effective filing date of the claimed invention with that of Guo so that a sidelink control information (SCI) field be included in the method.  The motivation to combine the teachings of Guo would enable indication by a binary field in the SCI/SCI format.  (Guo, paragraphs [0005]-[0007])

Regarding Claim 5,	 The combination of LI and Guo disclose the method of claim 1, wherein: 
each of the one or more PSSCHs is scheduled with sidelink control information (SCI) associated with a new data indicator (NDI) bit to indicate whether a corresponding transport block (TB) contains new data or is a retransmission. (Guo, Abstract, SCI, PSSCH, and TB, SCI scheduling PSSCH, paragraphs [0192]-[0196] disclose information : SCI format indicator field, NDI, retransmission of TB, PSSCH transmission)
 
Regarding Claim 6,	The combination of LI and Guo disclose the method of claim 1, wherein: 
an initial transmission of each of the one or more PSSCHs is transmitted on a same starting subchannel. (Guo, paragraph [0114],[0143]-[0144] PSSCH is configured with subchannels, first subchannel, paragraph [0122] UE transmitting the PSSCH, paragraph [0111] Table 1 discloses about initial transmission and PSSCH resources)
 
Regarding Claim 7,	 The combination of LI and Guo disclose the method of claim 1, wherein: 
each retransmission of the one or more PSSCHs has a same frequency allocation as an initial transmission of the same PSSCH. (Guo, paragraph [0102] discloses PSSCH retransmission, and scheduling a retransmission of TB in a PSSCH 715, the paragraph [0111] discloses PSSCH resources in the retransmission frequency domain, Fig. 6, paragraph [0082] discloses the PC5 interface re-uses existing frequency allocation which is same frequency allocation) 

Regarding Claim 8,	 The combination of LI and Guo disclose the method of claim 1, wherein: 
each of the one or more PSSCH transmissions shares a same time resource assignment field; and (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, Fig. 6, [0082] the PC5 interface uses time resources, Figs. 13-15 paragraphs [0027]-[0029] disclose PSSCH transmission, various other paragraphs disclose PSSCH transmission)
the method further comprises determining time domain resources for a retransmission of the one or more PSSCHs based on at least one rule. (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, paragraph [0102] discloses PSSCH retransmission, and scheduling a retransmission of TB in a PSSCH 715)
 
Regarding Claim 9,	 The combination of LI and Guo disclose the method of claim 8, wherein: 
the DCI allocates time domain resources for a first burst of PSSCHs for initial transmission and indicates a time domain offset between a first PSSCH of the first burst and a first PSSCH of a first burst of a second burst of PSSCHs for retransmission; and (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, paragraph [0160] discloses resource size offset which can be time domain offset, paragraph [0179] discloses slot offset, paragraph [0111] discloses about initial transmission and about PSSCH resources, paragraph [0102] discloses PSSCH retransmission)
 the at least one rule indicates that each PSSCH in the second burst is offset by the same time domain offset from a corresponding PSSCH in the first burst. (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, paragraph [0160] discloses resource size offset which can be time domain offset, paragraph [0179 discloses slot offset, various passages including Abstract disclose PSSCH)
  
Regarding Claim 10,	 The combination of LI and Guo disclose the method of claim 1, wherein: 
the DCI indicates a sidelink assignment index (SAI) value for a first PSSCH of the one or more PSSCHs; and (Guo, Abstract and various passages in the reference disclose PSSCH, paragraph [0062] discloses DCI, Fig. 4A, paragraph [0066] discloses DCI bits, paragraphs [0111] and [0114] disclose retransmission index and SL index respectively)
the method further comprises deriving a SAI value for each of the remaining one or more PSSCHs based on the SAI value indicated in the DCI. (Guo, Abstract and various passages in the reference disclose PSSCH, paragraph [0062] discloses DCI, Fig. 4A, paragraph [0066] discloses DCI bits, paragraphs [0111] and [0114] disclose retransmission index and SL index respectively)
 
Regarding Claim 11,	 The combination of LI and Guo disclose the method of claim 1, further comprising: 
receiving, from the receiver UE (LI, Fig. 13, paragraph [0217], the system 1300 includes user equipment (UE) 1301a and UE 1301b collectively referred to as UEs 1301 or UE 1301), one or more physical sidelink feedback channels (PFSCHs) associated with the one or more PSSCH transmissions; (Guo, Abstract, physical sidelink feedback channel (PSFCH), various passages in the reference explicitly disclose PSFCH. Paragraphs [0003] and [0005]-[0007] PSFCH, Figs. 13-15 paragraphs [0027]-[0029], and paragraph [0102] disclose PSSCH transmission, various other paragraphs disclose PSSCH transmission)
mapping hybrid automatic repeat request (HARQ) bits in the one or more PFSCHs to a HARQ codebook used for providing physical uplink shared channel (PUSCH) physical uplink control channel (PUCCH) HARQ feedback; and  (Guo, Abstract, physical sidelink feedback channel (PSFCH), various passages in the reference explicitly disclose PSFCH. Paragraphs [0003] and [0005]-[0007] PSFCH, paragraphs [0063]-[0064] disclose PUCCH and PUSCH, Figs. 13 and 14, paragraphs [0027]-[0028] disclose about mapping)
transmitting, to the network entity, a feedback for the one or more PSSCH transmissions based on the mapping. (Guo, Abstract and Figs 13 through 15, paragraphs [0027]-[0029] disclose about PSSCH transmission and mapping)
 
 Regarding Claim 15,	 The combination of LI and Guo disclose the method of claim 14, wherein the continuous slots are indicated by a time domain resource allocation (TDRA) table or a time resource assignment in a sidelink control information (SCI) field of the DCI. (Li, Fig. 1, paragraph [0107] disclose continuous slots, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, Abstract, [0005]-[0007], [0132], [0134] and [0192] SCI fields, paragraphs [0198]-[0199] also disclose SCI format/SCI fields)
 
Regarding Claim 17,	 The combination of LI and Guo disclose the method of claim 13, wherein: 
each of the one or more PSSCHs is scheduled with sidelink control information (SCI) associated with a new data indicator (NDI) bit to indicate whether a corresponding transport block (TB) contains new data or is a retransmission. (Guo, Abstract, SCI, PSSCH, and TB, SCI scheduling PSSCH, paragraphs [0192]-[0196] disclose information : SCI format indicator field, NDI, retransmission of TB, PSSCH transmission)
 
Regarding Claim 18,	 The combination of LI and Guo disclose the method of claim 13, wherein: 
an initial transmission of each of the one or more PSSCHs is scheduled for transmission on a same starting subchannel. (Guo, paragraph [0114],[0143]-[0144] PSSCH is configured with subchannels, first subchannel, paragraph [0122] UE transmitting the PSSCH, paragraph [0111] Table 1 discloses about initial transmission and PSSCH resources)
 
Regarding Claim 19,	 The combination of LI and Guo disclose the method of claim 13, wherein: 
each retransmission of the one or more PSSCHs is scheduled for transmission with a same frequency allocation as an initial transmission of the same PSSCH. (Guo, paragraph [0102] discloses PSSCH retransmission, and scheduling a retransmission of TB in a PSSCH 715, the paragraph [0111] discloses PSSCH resources in the retransmission frequency domain, Fig. 6, paragraph [0082] discloses the PC5 interface re-uses existing frequency allocation which is same frequency allocation) 
 
Regarding Claim 20,	 The combination of LI and Guo disclose the method of claim 13, wherein: 
each of the one or more PSSCH transmissions shares a same time resource assignment field for use by the transmitter UE in determining time domain resources for a retransmission of the one or more PSSCHs based on at least one rule. (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, Fig. 6, [0082] the PC5 interface uses time resources, Figs. 13-15 paragraphs [0027]-[0029] disclose PSSCH transmission, various other paragraphs disclose PSSCH transmission)
 
Regarding Claim 21,	 The combination of LI and Guo disclose the method of claim 20, wherein: 
the DCI allocates time domain resources for a first burst of PSSCHs for initial transmission and indicates a time domain offset between a first PSSCH of the first burst and a first PSSCH of a first burst of a second burst of PSSCHs for retransmission; and (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, paragraph [0160] discloses resource size offset which can be time domain offset, paragraph [0179] discloses slot offset, paragraph [0111] discloses about initial transmission and about PSSCH resources, paragraph [0102] discloses PSSCH retransmission)
 the at least one rule indicates that each PSSCH in the second burst is offset by the same time domain offset from a corresponding PSSCH in the first burst. (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, paragraph [0160] discloses resource size offset which can be time domain offset, paragraph [0179 discloses slot offset, various passages including Abstract disclose PSSCH)
 
Regarding Claim 22,	 The combination of LI and Guo disclose the method of claim 13, wherein: 
the DCI indicates a sidelink assignment index (SAI) value for a first PSSCH of the one or more PSSCHs for use by the transmitter UE in deriving a SAI value for each of the remaining one or more PSSCHs based on the SAI value indicated in the DCI.  (Guo, Abstract and various passages in the reference disclose PSSCH, paragraph [0062] discloses DCI, Fig. 4A, paragraph [0066] discloses DCI bits, paragraphs [0111] and [0114] disclose retransmission index and SL index respectively)
  
Regarding Claim 24,	 The combination of LI and Guo disclose the transmitter UE of claim 23, wherein at least one of: (LI, Fig. 13, paragraph [0217], the system 1300 includes user equipment (UE) 1301a and UE 1301b collectively referred to as UEs 1301 or UE 1301)
the multiple TTIs comprise continuous slots; or (Li, Li discloses TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling, Fig. 1, paragraph [0107] UE passes LBT 102 in a slot, UE can transmit continuously in slots 1-4. Continuously in slots 1-4 is continuous slots)
the continuous slots are indicated by a time domain resource allocation (TDRA) table or a time resource assignment in a sidelink control information (SCI) field of the DCI. (Li, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, Abstract, [0005]-[0007], [0132], [0134] and [0192] SCI fields, paragraphs [0198]-[0199] also disclose SCI format/SCI fields)
 Regarding Claim 25,	The combination of LI and Guo disclose the transmitter UE of claim 23, wherein: (LI, Fig. 13, paragraph [0217], the system 1300 includes user equipment (UE) 1301a and UE 1301b collectively referred to as UEs 1301 or UE 1301)
each of the one or more PSSCH transmissions shares a same time resource assignment field; and (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources)
the processing system is further configured to determine time domain resources for a retransmission of the one or more PSSCHs based on at least one rule. (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, the paragraphs [0220], and [0800] disclose PSSCH, Guo, paragraph [0085] discloses retransmission of TB, paragraph [0102] discloses PSSCH retransmission, scheduling a retransmission of TB in a PSSCH 715)
 
Regarding Claim 26,	 The combination of LI and Guo disclose the transmitter UE of claim 25, wherein: (LI, Fig. 13, paragraph [0217], the system 1300 includes user equipment (UE) 1301a and UE 1301b collectively referred to as UEs 1301 or UE 1301)
the DCI allocates time domain resources for a first burst of PSSCHs for initial transmission and indicates a time domain offset between a first PSSCH of the first burst and a first PSSCH of a first burst of a second burst of PSSCHs for retransmission; and  (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, paragraph [0160] discloses resource size offset which can be time domain offset, paragraph [0179] discloses slot offset, paragraph [0111] discloses about initial transmission and about PSSCH resources, paragraph [0102] discloses PSSCH retransmission)
 the at least one rule indicates that each PSSCH in the second burst is offset by the same time domain offset from a corresponding PSSCH in the first burst.  (LI, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, paragraph [0160] discloses resource size offset which can be time domain offset, paragraph [0179 discloses slot offset, various passages including Abstract disclose PSSCH)
  
Regarding Claim 27,	 The combination of LI and Guo disclose the transmitter UE of claim 23, wherein: (LI, Fig. 13, paragraph [0217], the system 1300 includes user equipment (UE) 1301a and UE 1301b collectively referred to as UEs 1301 or UE 1301)
the receiver is further configured to receive, from the receiver UE, one or more physical sidelink feedback channels (PFSCHs) associated with the one or more PSSCH transmissions; (Li, TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling, paragraphs [0200], and [0800] disclose PSSCH, Guo, Abstract, physical sidelink feedback channel (PSFCH), various passages in the reference explicitly disclose PSFCH. Paragraphs [0003] and [0005]-[0007] PSFCH)
the processing system is further configured to map hybrid automatic repeat request (HARQ) bits in the one or more PFSCHs to a HARQ codebook used for providing physical uplink shared channel (PUSCH) physical uplink control channel (PUCCH) HARQ feedback; and (Guo, Abstract, physical sidelink feedback channel (PSFCH), various passages in the reference explicitly disclose PSFCH. Paragraphs [0003] and [0005]-[0007] PSFCH, Figs. 13-15 paragraphs [0027]-[0029], and paragraph [0102] disclose PSSCH transmission, various other paragraphs disclose PSSCH transmission)
the transmitter is further configured to transmit, to the network entity, a feedback for the one or more PSSCH transmissions based on the mapping. (Guo, Abstract and Figs 13 through 15, paragraphs [0027]-[0029] disclose about PSSCH transmission and mapping)
 
 Regarding Claim 30,	 The combination of LI and Guo disclose the network entity of claim 29, wherein at least one of: (LI, Fig. 13, paragraph [0222] network entity is being interpreted as BS/eNB or gNB or RAN node 1311)
the multiple TTIs comprise continuous slots; or (Li, Li discloses TTIs through various passages, paragraphs [0071] TTIs, [0076] NR-U support scheduling multiple TTIs, [0079] multi-TTI scheduling, Fig. 1, paragraph [0107] UE passes LBT 102 in a slot, UE can transmit continuously in slots 1-4. Continuously in slots 1-4 is continuous slots)
the continuous slots are indicated by a time domain resource allocation (TDRA) table or a time resource assignment in a sidelink control information (SCI) field of the DCI.  (Li, Fig. 1, paragraph [0107] UE passes LBT 102 in a slot, UE can transmit continuously in slots 1-4. Continuously in slots 1-4 is continuous slots, Fig. 3, paragraph [0115], and Fig. 4, [0116]-[0118] disclose time resources, Guo, Abstract, [0005]-[0007], [0132], [0134] and [0192] SCI fields, paragraphs [0198]-[0199] also disclose SCI format/SCI fields)

12.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al., (Pub. No.: US 2022/0183053 A1), in view of CHIN et al., (Pub. No.: US 2021/0219322 A1) .
 
Regarding Claim 4,	 LI disclose the method of claim 1, wherein: 
	LI does not explicitly disclose following:
	the DCI indicates a hybrid automatic repeat request (HARQ) identifier (HARQ ID); and
	the method further comprises deriving a HARQ ID for each of the one or more PSSCHs based on the HARQ ID indicated in the DCI.
	However, CHIN discloses following:
the DCI indicates a hybrid automatic repeat request (HARQ) identifier (HARQ ID); and (CHIN, paragraphs [0022],[0032], [0043], [0120], [0145], [0147] indicated in the DCI field,  Fig. 6,  paragraph, [0092]-[0093],[0166] DCI, HARQ ID, Fig. 7, paragraph [0174] HARQ ID)
the method further comprises deriving a HARQ ID for each of the one or more PSSCHs based on the HARQ ID indicated in the DCI. (CHIN, paragraphs [0022],[0032], [0120], [0145], [0147] indicated in the DCI field,  Fig. 6,  paragraph, [0092]-[0093],[0166] DCI, HARQ ID, Fig. 7, paragraph [0174] HARQ ID)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of LI before the effective filing date of the claimed invention with that of CHIN so that the DCI indicates a hybrid automatic repeat request (HARQ) identifier (HARQ ID); and the method further comprises deriving a HARQ ID for each of the one or more PSSCHs based on the HARQ ID indicated in the DCI. The motivation to combine the teachings of Chin would enable DCI field indicating HARQ ID. (CHIN, paragraphs [0022], [0032], [0147], Fig. 6, [0092]-[0093] and Fig. 7, paragraph [0174])

Regarding Claim 16,	 The combination of LI and CHIN disclose the method of claim 13, wherein: 
the DCI indicates a hybrid automatic repeat request (HARQ) identifier (HARQ ID) for use by the transmitter UE in deriving a HARQ ID for each of the one or more PSSCHs based on the HARQ ID indicated in the DCI. (CHIN, paragraphs [0022],[0032], [0120], [0145], [0147] indicated in the DCI field,  Fig. 6,  paragraph, [0092]-[0093],[0166] DCI, HARQ ID, Fig. 7, paragraph [0174] HARQ ID)

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463